The plaintiff in error, Buck Nelson, was convicted at the June, 1910, term of the district court of Mayes county of the crime of conjoint robbery, and was sentenced in accordance with the verdict of the jury to imprisonment in the penitentiary for a term of five years.
No brief has been filed, and we are not advised what the plaintiff in error relies upon for a reversal of the judgment. However, we have examined the record proper, and we have discovered no error which will warrant a reversal of the judgment. The judgment of the district court of Mayes county is therefore affirmed, and the cause remanded, with directions to cause its judgment and sentence to be enforced.
FURMAN, P.J., and ARMSTRONG, J., concur. *Page 425